Citation Nr: 1107641	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-13 023	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from August 1983 to June 2001.

This appeal to the Board of Veterans Appeals (Board) arises from 
a May 2008 rating action that denied service connection for a low 
back disability.

In August 2010, the Veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes enhanced 
duties to notify and assist claimants.    

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, the Board finds that all notice 
and development action needed to fairly adjudicate the claim on 
appeal has not been accomplished.

The Veteran contends that his current low back disability is 
related to his inservice back complaints.

Appellate review of the service medical records discloses that 
the Veteran was treated in 1984 for low back strain after a 
lifting injury, and subsequently for a pinched muscle in the 
back.

Post service, the Veteran was seen in the VA outpatient clinic in 
May 2002 for lumbar strain with probable sciatica.  When seen 
again in February 2003, the assessment was chronic low back pain.  
In March 2004, the Veteran gave a history of automotive on-the-
job bending and twisting back injuries 2 years ago.  Lumbosacral 
spine X-rays revealed degenerative changes.  Electromyographic 
and nerve conduction velocity studies suggested right S-1 
radiculopathy.  November 2004 lumbar spine magnetic resonance 
imaging revealed desiccation of the intervertebral discs at L1-2, 
L2-3, and L5-S1.  There was a posterior tear of the annulus 
fibrosis at L5-S1 with large central and right paracentral disc 
extrusion, and associated central canal narrowing and compression 
of the traversing S-1 nerve roots bilaterally.  There was mild 
narrowing of the left L-5 neural foramen.  The assessment was 
chronic low back pain with radiculopathy.

Where the record does not adequately reveal the current state of 
a disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Under the 
circumstances, the Board finds that this case must thus be 
remanded to the RO to obtain a VA orthopedic examination to 
obtain necessary medical information about the relationship, if 
any, between the veteran's inservice low back complaints and his 
current low back disability prior to an appellate decision. 

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2010).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report for the scheduled 
examination, the RO should obtain and associate with the claims 
folder a copy of any notice of the examination sent to him by the 
pertinent VA medical facility.    

On remand, the RO should also obtain copies of all records of 
outstanding treatment and evaluation of the Veteran for low back 
complaints at the Nashville and Murfreesboro, Tennessee VA 
Medical Centers (VAMCs) from August 2008 up to the present time.  
The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration thereof, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records should 
continue until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  
 
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC 
for the following action:

1.  The RO should obtain from the Nashville 
and Murfreesboro, Tennessee VAMCs copies of 
all records of outstanding treatment and 
evaluation of the Veteran for low back 
complaints from August 2008 up to the 
present time.  In requesting these records, 
the RO should follow the current procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should be 
associated with the claims folder.

2.  If any records sought are not obtained, 
the RO should notify the appellant and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the Veteran to undergo a VA 
orthopedic examination to determine the 
relationship, if any, between his inservice 
low back complaints and his current low 
back disability.  The entire claims folder 
must be made available to the physician 
designated to examine the Veteran, and the 
examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests (including X-rays, as 
appropriate) should be accomplished, and 
all clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The examining physician should render an 
opinion for the record as to whether it is 
at least as likely as not (i.e., is there 
at least a 50% probability), or is not at 
least as likely as not (i.e., there is 
less than a 50% probability) that any 
current low back disability had its onset 
in military service, or is otherwise 
related to the veteran's low back 
complaints in service. 

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims folder a copy 
of the notice of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West,        11 Vet. App. 
268, 271 (1998). 

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  If the Veteran fails to report 
for the scheduled examination, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish the Veteran and 
his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

